Citation Nr: 0628282	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-12 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent prior to April 8, 2005 for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a disability evaluation in excess of 50 
percent from April 8, 2005 for PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in March 
2002, May 2005, and August 2005 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2006, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

Withdrawal of an issue on appeal may be made by the appellant 
or by his or her authorized representative in writing. 38 
C.F.R. § 20.204.  The Board notes that on a VA Form 2104138 
dated in August 2005, the veteran withdrew all issues with 
the exception of the increased evaluation for PTSD.  At the 
April 2006 Board hearing, the veteran acknowledged that he 
had withdrawn all other issues that may have been in 
appellate status with the exception of entitlement to an 
initial evaluation greater than 10 percent from January 1, 
2001 to April 7, 2005 and greater than 50 percent thereafter.  

Therefore, all issues except for the issue of an increased 
initial evaluation for PTSD are withdrawn and are no longer 
in appellate status.


FINDINGS OF FACT

1.  During the entire appeal period, the veteran's PTSD was 
manifested by depression, nightmares, intrusive 
thoughts/flashbacks, hypervigilance, intermittent auditory 
hallucinations, paranoid ideation, suicidal ideation with no 
intent or plan, memory loss, sleep impairment, anger control 
problems, and reported social isolation.

2.  The veteran's PTSD was not manifested by obsessional 
rituals that interfere with routine activities, abnormal 
speech, near continuous panic or depression affecting his 
ability to function, spatial disorientation, neglect of 
person appearance and hygiene, or an inability to establish 
and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent, but not 
greater, for service-connected PTSD prior to April 8, 2005, 
have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for an evaluation in excess of 50 percent 
for service-connected PTSD, from April 8, 2005, have not been 
met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005). 

Letters dated in October 2003 and March 2006 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). The veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claims.  The October 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

Although these letters were not sent prior to initial 
adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and rating 
decisions were provide to the veteran in May and August 2005 
and an additional supplemental statement of the case (SSOC) 
was also provided in November 2005.  

In addition, the March 2006 letter advised the veteran how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The veteran was also accorded VA 
examinations in July 2001, July 2003, and April 2005.  38 
C.F.R. § 3.159(c)(4).

There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The VA examination reports are thorough and supported 
by VA outpatient treatment records.  The examinations in this 
case are adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Increased Ratings

Initially, the Board notes that service connection for PTSD 
was granted in a March 2002 rating decision and a temporary 
total evaluation was assigned effective November 21, 2000 and 
a 10 percent evaluation was assigned effective January 1, 
2001.  The veteran appealed the assignment of the 10 percent 
rating decision, and by rating decision dated in May 2005, a 
30 percent evaluation was assigned effective April 8, 2005.  
Subsequently, by rating decision in August 15, 2005, the RO 
assigned a 50 percent rating effective April 8, 2005.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following award of service connection 
for PTSD and a total temporary award based on hospitalization 
from November 21, 2000 to December 31, 2000.  As such, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Based on the analysis of the evidence as outlined below, the 
Board finds that the evidence supports a rating of 50 percent 
for the entire appeal period.

The veteran's service-connected post-traumatic stress 
disorder is evaluated as 10 percent disabling from January 1, 
2001 and 50 percent from April 8, 2005 under the General 
Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, 
Diagnostic Code 9411, which became effective on November 7, 
1996.

Under Diagnostic Code 9411, a 10 percent rating requires 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
task (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  

A 50 percent disability rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting; inability to establish and maintain effective 
relationships).  Id.

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.   Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

In addition, when evaluating a mental disorder, VA shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. VA shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of 
disability at the moment of examination.  38 C.F.R. § 
4.126(a).

The findings of record indicate that the veteran's PTSD 
symptoms match some of the rating criteria for a 30 percent 
rating (depressed mood, anxiety, panic attacks, chronic sleep 
impairment, mild memory loss), some of the rating criteria 
for a 50 percent rating (impairment of short-term memory and 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships), and some of the rating criteria for a 70 
percent rating (history of suicidal ideation and impaired 
impulse control). 

The record indicates that the veteran was hospitalized from 
October 10, 2000 to December 22, 2000.  The discharge summary 
indicates that at admission the veteran complained of daily 
intrusive memories, chronic depression, anger, hyper-
alertness, being always on guard, difficulty sleeping, 
survivor guilt, emotional numbing, social isolation, having 
no friends, avoidance of thinking and talking about the war, 
difficulty holding a job, and problems with interpersonal 
relationships.  On admission, the veteran reported that he 
sometimes heard voices telling him to be on guard.  At 
discharge, the veteran reported a reduction of intensity of 
his anger, emotional numbing, survivor guilt, and isolation.  
The veteran was discharged with a 30 day supply of Bupropion 
SR and Trazodone.  The diagnosis included PTSD with the 
psychological stressors being the Vietnam War with severity 
as moderate to severe.  Global assessment function was 60.

Social Security Administration (SSA) records indicate that in 
January 2001, the veteran underwent a psychiatric examination 
for a Social Security disability claim.  The veteran reported 
nightmares, flashbacks, depression, diminished energy, 
intermittent suicidal ideation, diminished concentration, 
problems with anger, and enjoying little else except for 
going to church.  Mental status examination of the veteran 
revealed depressed mood, some paranoid ideation, and 
intermittent thoughts of suicide with no plan or intent.  The 
veteran reported that he lived in a house with a friend, he 
had no money, he cooked, he rode the bus, he went to church, 
and he read the Bible and the newspaper.  The veteran 
reported that he had no friends, that his children lived out 
of state, and that he had a brother and a sister with whom he 
talked.  The diagnosis was PTSD, rule out recurrent major 
depressive disorder, and cocaine dependence in current 
remission.  A GAF of 45-50 was assigned.  

A VA examination was conducted in July 2001.  The examiner 
noted the veteran's symptoms at that time as flashbacks of 
military experience, thoughts about his Vietnam experience, 
as well as diminished energy and interest in activities.  
Mental status examination revealed mildly depressed mood, 
past suicidal and homicidal thoughts but no past suicidal 
gestures or plans for suicide in the future, borderline 
defective retention and recall.  The examiner noted that the 
examination suggested mild, stable symptoms of PTSD and that 
the veteran appeared to be able to function socially.  A GAF 
of 55 was assigned.

A VA examination was conducted in July 2003.  The examiner 
noted that the veteran is on his sixth marriage, the previous 
five marriages lasting less than five years.  Diagnoses 
included mild PTSD and somewhat chronic mild depression.  The 
examiner noted on Axis IV that the veteran was inactive, 
retired on social security so he did not think that current 
additional stress was strong.  A GAF of 40 was assigned but 
changed to 50-55 in an August 2003 addendum.   

A VA examination was conducted in April 2005.  The veteran 
reported flashbacks 1-2 times a week, intrusive thoughts and 
nightmares 2-3 times a week of people getting blown up and 
killed, night sweats, anger control problems, insomnia, and a 
tendency to isolate.  Mental status examination of the 
veteran revealed poor short-term memory.  The examiner stated 
that a review of the psychological symptoms resulted in the 
endorsement of anxiety, panic attacks, depression, and 
insomnia, and some paranoia and hypervigilance.  The veteran 
reported anger control problems where he kicks and throws 
things as well as suicidal ideas.  The examiner noted that 
the veteran was able to engage in relatively normal 
activities of daily living.  Diagnoses included PTSD as well 
as a history of polysubstance dependency in remission since 
1999.  The examiner opined that the veteran very likely fit 
many of the criteria for a 50 percent rating.  A GAF of 50 
was assigned.  

The Board notes that the veteran has been assigned GAF scores 
ranging from 45 to 60 based upon his psychiatric impairment.  
A GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or social functioning (e.g., no friends, unable to keep a 
job).  A GAF score of 51-60 contemplates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  See DSM-IV at 44-47.  
While a GAF score is highly probative as it relates directly 
to the veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders, the GAF scores assigned in a case, like an 
examiner's assessment of the severity of a condition, are not 
dispositive of whether overall improvement has been 
established; rather, they must be considered in light of the 
actual symptoms of the veteran's disorder.  See 38 C.F.R. § 
4.126(a).

While there is no evidence that during the appeal period the 
veteran has suffered from flattened affect, circumstantial 
speech, circumlocutory speech, or stereotyped speech, 
difficulty in understanding complex commands, impaired 
judgment, or impaired abstract thinking, the Board finds 
that, with the application of 38 C.F.R. § 4.7 and resolving 
doubt in favor of the veteran, his occupational and social 
impairment during the entire appeal period more nearly 
approximates reduced reliability and productivity, which 
supports a 50 percent rating under the applicable rating 
criteria.  Although the record does not show that that the 
veteran experiences most of the symptoms indicative of a 50 
percent rating, the GAF score on three occasions, in January 
2001, July 2003, and April 2005 indicate that the veteran's 
symptoms were at the serious range.  While such scores are 
not dispositive of the evaluation issue, they must be 
considered in light of the actual symptoms of the veteran's 
disorder.  In this case, the GAF score assigned in January 
2001, July 2003, and April 2005 are indicative of serious 
symptoms and more nearly approximate a 50 percent rating.  

The Board notes that the veteran suffers not only from PTSD 
but also from other psychiatric and physical disorders, 
including drug and alcohol abuse.  The Board finds that there 
is an inadequate basis upon which to dissociate the veteran's 
other psychiatric disorders and symptoms from his PTSD 
symptoms at this time.  See Mittleider v. West, 11 Vet. App. 
181 (1998) (When it is not possible to separate the effects 
of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, and that such signs and symptoms be attributed to the 
service-connected condition).  The April 2005 VA examiner 
noted that it was hard to separate the veteran's PTSD 
symptoms from his severe drug and alcohol abuse.  In 
addition, the January 2001 assessment indicated that the 
veteran's diagnosis was rule out major depressive disorder 
and it was noted that the veteran had symptoms which 
overlapped with his PTSD.

Taking such evidence into account, the Board finds that by 
resolving any doubt in the veteran's favor, his PTSD during 
the entire appeal period was manifested by symptomatology 
that results in occupational impairment that more nearly 
approximates reduced reliability and productivity.  
Accordingly, an increased rating to 50 percent is warranted 
for the period prior to April 8, 2005.  38 C.F.R. § 4.130, 
Code 9411 (2005).

While the veteran's symptoms prior to April 8, 2005 exceed 
the 10 and 30 percent ratings, they do not approach the 
severity contemplated for the 70 percent rating.  As set 
forth above, the criteria for a 70 percent rating are met 
when the veteran experiences occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, and thinking or mood; 
which is clearly not demonstrated in this case.

While the Board notes that the record indicates that the 
veteran reported a history of suicidal ideation, the veteran 
consistently denied any current intent or plan.  In addition, 
while the veteran reported anger control problems, there is 
no evidence of unprovoked irritability with periods of 
violence.  Further, while the record indicates auditory 
hallucinations in October 2000 and paranoid ideation in 
January 2001 and April 2005, there is no evidence to support 
that these have been persistent.  Also, while there is 
evidence of difficulty establishing and maintaining effective 
work and social relationships, the record indicates that the 
veteran is currently married and has been for at least the 
past five years, he maintains a relationship with his brother 
and sister, and attends church.      

Further, there is also no evidence of ritualistic behavior, 
and the veteran has never demonstrated illogical, obscure or 
irrelevant speech, neglect of personal appearance, impairment 
of thought process.  

With consideration of all of the relevant current evidence of 
record, and resolving all doubt in favor of the veteran, the 
Board finds that the veteran's PTSD, during the entire appeal 
period, has been manifested by occupational impairment with 
reduced reliability and productivity; but a preponderance of 
the evidence is against a finding that it is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, thinking, or 
mood.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The evidence of record does not reflect frequent periods of 
hospitalization due to PTSD nor does it show that the 
manifestations of the disability are unusual or exceptional.  
In addition, the record does not reflect, as noted above, 
that PTSD alone causes marked industrial impairment.  Rather, 
the evidence shows that the manifestations of the disability 
are those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the record supports a grant of a 50 percent 
rating for the entire appeal period but a preponderance of 
the evidence is against a higher evaluation. 


ORDER

A disability evaluation of 50 percent, but not greater, 
during the entire appeal period prior to April 8, 2005, for 
PTSD, is granted.

A disability evaluation in excess of 50 percent from April 8, 
2005, for PTSD, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


